Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-12 and 14-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was teach “A touch-sensitive illuminating display comprising: … a compression time control adhesive applied to the electroluminescent layer and one of the conductive layers to control an amount of time the dielectric layer remains compressed after pressure is applied against the flexible touch layer”, in combination with the other elements (or steps) of the brace and method recited in the claims 1 and 10, and 
“A method of forming a touch-sensitive illuminating display comprising: … applying a first component of an epoxy to the electroluminescent layer; and, applying a second component of an epoxy to the touch-sensitive dielectric layer; wherein upon application of contact pressure to the flexible touch-sensitive layer, the first and second components activate and comprise a compression time control adhesive to control an amount of time the dielectric layer remains compressed after the contact pressure is applied against the flexible touch layer” in combination with the other elements (or steps) of the brace and method recited in the claim 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628